Citation Nr: 0804335	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-09 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to the service-connected 
left shoulder disorder.

2.  Entitlement to an initial compensable disability rating 
for hemorrhoids, with history of anal fissure.

3.  Entitlement to disability evaluation in excess of 10 
percent, for status post distal clavicle resection of the 
left shoulder for mild impingement syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
January 1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision rendered by the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for a 
cervical spine disorder, and denied a rating in excess of 10 
percent for a left shoulder disorder.  It is also on appeal 
from a March 2005 RO decision that granted service connection 
and a noncompensable rating for hemorrhoids, with history of 
anal fissure.  

The issues involving increased ratings for hemorrhoids and a 
left shoulder disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is currently diagnosed with chronic cervical 
spine strain/sprain with muscle spasms and cervical spine 
herniation.

2.  Service medical records document complaints of neck pain 
and upper back pain with diagnoses of muscle spasms.

3.  A VA examiner has indicated that veteran's cervical spine 
strain/sprain with muscle spasms (not her degenerative joint 
disease) is related to service.

CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, a 
cervical spine strain/sprain with muscle spasms was likely 
incurred in active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004); see also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).
 
In the present appeal, the veteran was not given VCAA notice 
explaining the evidence necessary to substantiate her claim 
of service connection for a cervical spine disorder.  She 
was, however, provided notice of the type of evidence 
necessary to establish a disability rating and an effective 
date in correspondence sent from the RO in March 2006, and 
October 2006.  

With respect to VA's duty to assist, the RO made reasonable 
and appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate her claim.  The RO has 
obtained the veteran's service medical records, and private 
medical records.  She was also given VA examinations.  The 
veteran did not identify any further evidence with respect to 
her claims, and the Board is similarly unaware of any such 
evidence. 

Despite any notice deficiencies regarding content and timing, 
given the favorable outcome below, no conceivable prejudice 
to the veteran could result from the Board's adjudication.  
As the instant decision is favorable to the veteran, the 
agency of original jurisdiction will be responsible for 
addressing any VCAA notice defect with respect to the rating 
and effective date elements when effectuating the award.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the 
Board concludes that the VCAA notice defects constitute 
harmless error.  See generally, Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).   


Factual Background & Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §°3.303(a).  Service 
connection for a chronic disease, such as arthritis, may be 
granted if it is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that her current cervical spine disorder 
is related to the surgery for her service-connected left 
shoulder disability, or in the alternative to her active duty 
military service.

Service medical records show the veteran complained of pain 
in her neck and upper back on several occasions.  In December 
1982, the veteran presented to sick call with complaints of 
pain in her upper back.  She was noted to work as a gallery 
assistant and had been carrying armloads of trays for two 
days.  Upon observation, there was a palpable spasm in her 
bilateral cervical and upper back.  It was tender upon 
palpation.  The diagnosis was muscle spasms upper back.  
Additional records dated in February 1983 show the veteran 
presented with neck pain.  Muscle spasms were not presented 
upon evaluation.  The diagnosis was cervical and upper back 
muscle strain.  Another record in June 1983 reflects 
complaints of upper back pain after the veteran had been 
lifting for two days.  The veteran also complained of neck 
pain in August 1983.  Upon evaluation at that time, the 
veteran denied radiating pain or weakness to the arms or 
abnormal sensations.  There was slight pain in her neck over 
the trapezius on the right side.  The diagnosis was muscle 
spasm.

Post-service private medical records from M.O., P.A. show the 
veteran underwent surgery on her left shoulder in December 
2001.  (The left shoulder disorder is service-connected.)  In 
March 2002, the veteran began to complain of pain in the left 
side of her neck, with tingling.  Upon examination, there was 
left paraspinal muscle tenderness and spasm.  There also was 
pain with range of motion movements.  X-rays revealed a loss 
of normal cervical lordosis.  There was no evidence of 
fracture or subluxation.  Disc spaces were well maintained.  
The clinical impression was status post left shoulder 
arthroscopic decompression and distal clavicle resection with 
cervical sprain and muscle spasm.  Another record dated in 
October 2002 shows the veteran continued to have neck pain.  
Symptoms of pain, stiffness, and decreased motion were noted.  
She was diagnosed with cervical myalgia with radiculopathy.  
A treatment record dated in August 2002 notes a clinical 
impression of chronic cervical sprain with possible 
radiculopathy and possible herniated disc.  An MRI in 
September 2002 confirmed the presence of a small central disc 
herniation with no gross neural encroachment or spinal 
stenosis.  Additionally, a straight lordotic curve related to 
muscle spasm/strain was also noted.  Additional treatment 
records dated in September and October 2002 show continued 
complaints of neck pain.

The veteran underwent a VA examination in March 2003.  Her 
claims file was not made available to the examining physican 
at that time.  The veteran reported that she had surgery in 
December 2001 with a distal clavicle resection for 
impingement tendonitis.  She related to the examiner that 
during physical therapy and rehabilitation of her shoulder 
she started getting tingling and pain in her cervical spine 
going down into her neck and out to her shoulder.  The 
veteran noted that an MRI by her private physician showed a 
small herniated disc in her cervical spine, but her physician 
felt it was small enough that it only required symptomatic 
treatment.  While the veteran denied any injuries to her neck 
in service, she noted she may have "twisted it", but also 
stated that it did not give her trouble.  Upon examination, 
the veteran demonstrated neck pain with range of motion 
testing.  She also noted that when driving she had trouble 
rotating her head and had to rely on use of the side mirrors.  
Based upon his evaluation, the examiner diagnosed cervical 
sprain with a small cervical disc herniation by MRI.  He gave 
his opinion that the veteran's neck problems were not related 
to her (service-connected) shoulder problem.    

In an October 2003 addendum opinion, the examiner indicated 
that he had reviewed the veteran's claims file and medical 
records, as well as his earlier notes.  He elaborated on his 
earlier opinion and indicated that although veteran's 
cervical spine problems were not related to the (service-
connected) left shoulder disorder, one of her diagnosed neck 
problems did have some relation directly to her period of 
service.  In clarifying his opinion, the veteran indicated 
that while he did not believe that the veteran's disc 
herniation was related to her military activities, he did 
believe that the veteran's current chronic sprain of the 
cervical spine with muscle spasms had its onset during her 
period of service.  The examiner explained that in going over 
the veteran's service medical records he found several 
reports where she went to sick call and was found to have 
muscle spasms in her neck and back, related to carrying trays 
and other duties.  The examiner made it clear that he did not 
find that the small disc bulge in the veteran's neck, as seen 
on the recent MRI, was related to her military activities.  
In summary, the examiner opined that the veteran's current 
chronic cervical sprain was related to military service.  The 
findings of the herniated disc, specifically, were not 
related to service.  

Based upon a review of the evidence, and resolving all doubt 
in favor of the veteran, the Board finds that service 
connection is warranted for a cervical spine disorder - 
cervical sprain/strain.  In this regard, the Board notes that 
there is medical evidence that establishes the cervical 
sprain/strain is directly related to active duty military 
service.  

As noted, service connection requires medical evidence of a 
current disability; medical evidence of in-service disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Here, there is competent 
medical evidence of a current disability, diagnosed as 
chronic cervical sprain with muscle spasm.  The Board also 
notes there is adequate evidence of muscles spasms and 
cervical strain manifested and diagnosed during active duty 
service as exhibited by the service medical records.  
Finally, the record contains competent medical evidence that 
the current chronic cervical sprain with muscle spasm is 
etiologically related to the muscle spasms and cervical 
strain which was shown during active duty military service.  

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualification and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects clinical data or other rationale 
to support his opinion.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  The Board finds the examiner's October 2003 nexus 
opinion to be competent and persuasive evidence.  The 
examiner reviewed the veteran's claims file and medical 
records; he has familiarity with the veteran's medical 
history; he has examined the veteran on numerous occasions; 
and he conducted a physical examination in connection with 
his recent opinion regarding the etiology of her cervical 
disorder.  The record does not contain any other competent 
medical evidence that contradicts this opinion.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The persuasive evidence 
supports the claim veteran's claim.  Thus, service connection 
is warranted. 


ORDER

Service connection for a cervical spine strain/sprain with 
muscle spasms is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  

The veteran contends that her service-connected disability of 
status post distal clavicle resection of the left shoulder 
for mild impingement syndrome has increased in severity and 
warrants a higher evaluation.  The veteran also contends that 
she is entitled to an initial compensable disability 
evaluation for her service-connected hemorrhoids, with 
history of anal fissure.

As part of the January 2008 Appellant's Brief, the veteran's 
accredited representative argued that the veteran's service-
connected disabilities had become worse since she was last 
afforded a VA examination.  The veteran also contends that 
her left shoulder disability in particular, has caused marked 
interference with her ability to obtain and maintain 
employment.  She has provided evidence to that effect, in the 
form of doctor's notes and letter of dismissal from 
employment.  The Board finds it pertinent that the most 
recent VA examination for the left shoulder disorder took 
place almost five years ago, in March 2003.  Prior to that 
the last examination was in May 2002.  A new examination is 
indicated

The Board observes that the previous orthopedic examinations 
did not contain adequate discussion of any additional 
functional impairment due to limited or excess movement, 
pain, weakness, etc.  When evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

Regarding the service-connected hemorrhoid disability, the 
last examination of record was in July 2004, over three years 
ago.  In a January 2008 Appellant's Brief, the veteran's 
representative contends that the severity disability has 
worsened since the last examination.  Also, in written 
statements dated in March 2005 and March 2006, the veteran 
indicated that her hemorrhoids now cause mild soiling, a 
symptom which was not noted during the last VA examination of 
record.  

The Court has held that when a claimant alleges that his 
service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
the veteran was entitled to a new examination after a two 
year period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity).

The veteran should be afforded new examinations to assess the 
nature and severity of her service-connected left shoulder 
and hemorrhoid disabilities.  Prior to any examination, 
copies of all outstanding records of pertinent medical 
treatment should be obtained and added to the record.

As these matters are being remanded, the RO should ensure 
compliance with all duties to notify and assist, including 
aspects addressed in the recent decision issued by the Court 
in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that the 
appellant has received VCAA notice under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2007), that includes an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates as outlined by 
the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), and Vazquez-Flores v. 
Peak, supra.  

2.  With the veteran's assistance, the RO 
should attempt to obtain for the claims 
file any outstanding record of pertinent 
medical treatment for the service-
connected disabilities of status post 
distal clavicle resection of the left 
shoulder for mild impingement syndrome and 
hemorrhoids.

3.  After any available evidence is added 
to the record, the RO should schedule the 
veteran for appropriate examinations to 
ascertain the nature and severity of 
disability due to the left shoulder and 
hemorrhoid conditions.  The claim files 
and a copy of this remand must be made 
available to the VA examiner, and the 
examiner should indicate review the file 
prior to the examination.  

(a) With regard to the veteran's left 
shoulder disorder, the examiner's report 
should include findings showing the range 
of motion of the left shoulder (in 
degrees).  It should also include 
findings that indicate whether or not the 
left shoulder disorder is manifested by 
weakened movement, excess fatigability, 
or incoordination.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost, or evidence of favorable 
or unfavorable ankylosis due to any 
weakened movement, excess fatigability, 
or incoordination.  Additionally, for the 
left shoulder disability, separately 
opine whether pain significantly limits 
functional ability during flare-ups, or 
when the affected part is used repeatedly 
over time.  This determination should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion 
loss, or favorable or unfavorable 
ankylosis due to pain on use or during 
flare-ups.  The examiner should also 
comment as to the impact the veteran's 
service-connected left shoulder disorder 
has in reference to her employability.

(b) With regard to the hemorrhoids with 
history of anal fissure, the examiner 
should comment on the nature and extent 
of any impairment from the veteran's 
service-connected hemorrhoids.  The 
examination should include specific 
findings with respect to the frequency of 
recurrence, whether the veteran's 
hemorrhoids are considered large or 
thrombotic, whether they are irreducible, 
whether there is excessive redundant 
tissue, persistent bleeding, anal 
fissures, or secondary anemia.  The 
examiner is also asked to comment on 
whether the soiling veteran experiences 
is related to her service-connected 
hemorrhoids.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder. The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.  See 38 C.F.R. § 3.655(b).

5.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal.  In adjudicating the 
veteran's hemorrhoid disability, the RO 
should ensure that the appropriate 
diagnostic criteria are addressed.  If any 
benefit sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and her 
representative the requisite opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


